Gray, C. J.
Upon the evidence stated in the report, the jury would have been warranted in finding that the plaintiff, having gone from Lowell, the place of her temporary residence and employment in a mill, to Chelmsford to visit her children, remained at Chelmsford through Sunday for the purpose of attending one of them who was sick, and returned to Lowell on Sunday evening for the purpose of obtaining medicine for her sick child, and was travelling from necessity or charity when she met with the injury for which this suit is brought.

Verdict set aside.